
	
		I
		111th CONGRESS
		1st Session
		H. R. 2559
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Hare (for
			 himself, Ms. Berkley,
			 Mr. Filner,
			 Mr. Hall of New York,
			 Mrs. Halvorson,
			 Mr. Nye, Mr. Teague, and Mr.
			 Rooney) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out
		  a national media campaign directed at homeless veterans and veterans at risk
		  for becoming homeless.
	
	
		1.Short titleThis Act may be cited as the
			 Help Our Homeless Veterans
			 Act.
		2.National media
			 campaign directed at homeless veterans
			(a)National media
			 campaignUnder the authority
			 of section 532 of title 38, United States Code, the Secretary of Veterans
			 Affairs shall carry out a national media campaign targeted at veterans who are
			 homeless or who are at risk of becoming homeless, with special emphasis on such
			 veterans who are women. Through the media campaign, the Secretary shall seek to
			 inform such veterans of—
				(1)their rights and
			 benefits under the laws administered by the Secretary; and
				(2)where to turn for
			 help if they are already homeless or are at risk of becoming homeless.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			
